Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 1 of 24 PageID 2163




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 JAMES DARYL WEST,

              Plaintiff,

 v.                                               Case No: 2:16-cv-694-FtM-38NPM

 RONALD HEMPHILL,
 CARMELLO BERRIOS, KAREN
 BLANKENSHIP, HOWARD
 WETTERER, BONNIE
 LAROSA, ROBERT
 GILBREATH, SABRINA
 SCHULTZ, DIANN SPRATT,
 JULIE JONES, WEXFORD
 HEALTH SOURCES, INC.,
 KATHY CONNER, KARA
 WILLIAMS and JAMES
 LICATA,

               Defendants.
                                           /

                               OPINION AND ORDER1

        Before the Court are the Wexford Defendants’ Omnibus Motion to

 Dismiss Fourth Amended Complaint (Doc. 214), Defendant Secretary Mark

 Inch’s Motion to Dismiss Fourth Amended Complaint (Doc. 215), the

 Department Defendants’ Omnibus Motion to Dismiss Fourth Amended



 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 2 of 24 PageID 2164




 Complaint (Doc. 216), Defendant Robert Gilbreath’s Motion to Dismiss Fourth

 Amended Complaint (Doc. 217), and Plaintiff James Daryl West’s responses in

 opposition (Doc. 218, Doc. 219, Doc. 220, Doc. 221).

                                 Background

       This is a civil rights case filed by James Daryl West, a prisoner of the

 Florida Department of Corrections (FDOC). The Court recounts the factual

 background as pled in West’s Fourth Amended Complaint, which it must take

 as true to decide whether the complaint states plausible claims. See Chandler

 v. Sec’y Fla. Dep’t of Transp., 695 F.3d 1194, 1198-90 (11th Cir. 2012). West

 was involved in a bus accident in 1999. Since then, he has experienced pain in

 his back, knee, and right foot. Specifically, West suffered from the following

 conditions:

       chronic strained lumbosacral ligament, lower back pain, chronic
       and intervertebral disc disorder, thoracolumbar, and lumbosacral
       lumbar disc disorder/hernia, lumbar spondylosis, right-sided
       sciatica and left sided muscle spasms, injury to the muscle, fascia,
       and tendon of his lower back, premature degenerative
       osteoarthritis, and localized secondary osteoarthritis of the right
       knee.

 (Doc. 213 at 5-6).

       West was incarcerated at Charlotte Correctional from October 3, 2014,

 to September 9, 2015. Wexford Health Sources, Inc. provided healthcare to

 inmates at Charlotte Correctional under contract with FDOC and employed

 the doctors and nurses who treated West during his incarceration there. While




                                        2
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 3 of 24 PageID 2165




 at Charlotte Correctional, Classification Supervisor James Licata assigned

 West to work in food service.     West’s supervisors—including Foodservice

 Director Robert Gilbreath and managers Sabrina Schultz and Diann Spratt—

 sometimes instructed West to sit on an upside-down garbage can and chop

 vegetables, which West claims exacerbated his injuries and caused him pain.

 They declined to provide West a chair despite multiple requests.

       Dr. Carmello Berrios, Chief Health Officer at Charlotte Correctional,

 saw West for treatment of his pain on June 11, 2015. Berrios ordered x-rays

 of West’s knee and diagnosed him with osteoarthritis, degenerative joint

 disease, and chronic pain in his knee. Berrios issued West ibuprofen, analgesic

 balm, and a cane, and he gave West “passes for restricted activity, light duty,

 limited standing, [and] no bending, pushing, or lifting over 15 pounds.” (Doc.

 213 at 25). On June 13, 2015, West was given “a bed rest lay-in pass, a

 restricted activity pass, a no work pass, and a no recreation pass” until June

 16, 2015. (Doc. 213 at 8). Despite the end date, the pass was to stay in effect

 until West was x-rayed. On June 17, 2015, FDOC required West to return to

 work even though no x-ray had been performed.

       X-rays were taken of West’s knee on June 24, 2015. Berrios marked the

 x-ray results as “abnormal.” (Doc. 213 at 26). On June 25, 2015, Karen

 Blankenship, an advanced registered nurse practitioner at Charlotte

 Correctional, saw West to discuss the x-rays and determine a treatment plan.




                                       3
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 4 of 24 PageID 2166




 West requested further testing and evaluation, but Blankenship did not order

 any. Nor did Blankenship give West a pass to excuse him from his food service

 assignment.

         On June 27, 2015, West complained to food service manager Sabrina

 Schultz of knee pain. When Schultz told West he still needed to work his

 scheduled shift, West declared a medical emergency.          He was then seen by

 Bonnie LaRosa, registered nurse at Charlotte Correctional. West rated his

 knee pain at 10/10 and requested further diagnostic testing, orthopedic

 appliances, and pain medication.       LaRosa offered ibuprofen and analgesic

 balm.

         After leaving sick call, West went back to work his food service

 assignment. Schultz instructed him to lift a 75-pound bag of vegetables. West

 was injured when he attempted to comply.2 The Fourth Amended Complaint

 alleges two accounts of the injury. At paragraph 34, West claims that when he

 “attempted to lift the bag, he slipped and was then struck by the bag.” While

 at paragraph 315, West claims that when he “reached to pick up the bag, it

 toppled down and crashed down on [him], causing [him] to fall.” West could

 not get up, and two inmates lifted him into a wheelchair. Schultz did not write

 an incident report.



 2Defendants question whether this incident occurred. For the purposes of deciding the
 motions to dismiss, the Court presumes that it did.




                                          4
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 5 of 24 PageID 2167




       On June 29, 2015, West sought treatment for injuries resulting from his

 June 27 fall, but Blankenship and LaRosa denied care. Blankenship accused

 West of lying about the incident, and LaRosa told him that nothing had

 changed.

       On August 13, 2015, LaRosa and Dr. Howard Wetterer, Chief Health

 Officer at Charlotte Correctional,3 saw West for pain and numbness in his back,

 swelling and pain in his right knee and foot, and difficulty walking. Wetterer

 examined West’s right leg and found it to be smaller and weaker than the left.

 West requested more testing and medication, but Wetterer declined. LaRosa

 examined West’s leg and found that his bandage was too tight.

       On October 14, 2015, Dr. Ronald Hemphill, Chief Health Officer at

 Charlotte Correctional, saw West for his ongoing pain. He examined West,

 gave him painkillers, and ordered x-rays of his knee and foot.              Hemphill

 received the x-rays on October 29, 2015. They indicated West suffered from

 narrowing and osteophytosis of the medial compartment and patellofemoral

 joint and degenerative joint disease. Hemphill saw West again on November

 21, 2015, for West’s back, knee, and foot pain. West requested further testing

 and a consult with a specialist, but Hemphill declined.




 3West attributes the same “Chief Health Officer” title to Berrios, Wetterer, and Ronald
 Hemphill without explanation.




                                           5
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 6 of 24 PageID 2168




       West filed a pro se complaint on September 8, 2016. (Doc. 1). After an

 appearance by counsel on West’s behalf and a couple amendments, the Court

 dismissed the Second Amended Complaint (Doc. 168) because it was a shotgun

 pleading. (Doc. 194). West filed his Third Amended Complaint (Doc. 195), then

 moved to amend so he could correct one claim and remove another. The Fourth

 Amended Complaint followed. It alleges 16 claims of deliberate indifference to

 his medical needs and conditions of confinement. Defendants move to dismiss

 the claims for failure to state a claim, failure to exhaust administrative

 remedy, and qualified immunity.

                                Legal Standard

       When considering a motion to dismiss under Rule 12(b)(6), courts must

 accept all factual allegations in the complaint as true and view them in a light

 most favorable to the plaintiff. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 The preferential standard of review, however, does not let all pleadings

 adorned with facts survive to the next stage of litigation. The Supreme Court

 has been clear on this point – a district court should dismiss a claim when a

 party does not plead facts that make the claim facially plausible. See Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

 a court can draw a reasonable inference, based on facts pled, that the opposing

 party is liable for the alleged misconduct. See Iqbal, 556 U.S. at 678. This

 plausibility standard requires “more than a sheer possibility that a defendant




                                        6
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 7 of 24 PageID 2169




 has acted unlawfully.” Id. (citing Twombly, 550 U.S. at 557 (internal quotation

 marks omitted)). And a plaintiff must allege more than labels and conclusions

 amounting to a formulaic recitation of the elements of a cause of action.

 Twombly, 550 U.S. at 555.

       West files his Fourth Amended Complaint under 42 U.S.C. § 1983. To

 state a § 1983 claim, a plaintiff must allege that (1) the defendant deprived

 him of a right secured under the Constitution or federal law, and (2) the

 deprivation occurred under color of state law. Bingham v. Thomas, 654 F.3d

 1171, 1175 (11th Cir. 2011) (citing Arrington v. Cobb Cty., 139 F.3d 865, 872

 (11th Cir. 1998)). In addition, a plaintiff must allege and establish an

 affirmative causal connection between the defendant’s conduct and the

 constitutional deprivation. Marsh v. Butler Cty., Ala., 268 F.3d 1014, 1059

 (11th Cir. 2001).

                                  Discussion

       A. Exhaustion of Administrative Remedies

       Under the Prison Litigation Reform Act, before a prisoner may bring a §

 1983 claim, he must exhaust available administrative remedies. 42 U.S.C. §

 1997e. The purpose of administrative exhaustion “is to put the administrative

 authority on notice of all issues in contention and to allow the authority an

 opportunity to investigate those issues.” Chandler v. Crosby, 379 F.3d 1278,

 1287 (11th Cir. 2004) (cleaned up). The PLRA requires “proper exhaustion,”




                                       7
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 8 of 24 PageID 2170




 which “demands compliance with an agency’s deadlines and other critical

 procedural rules because no adjudicative system can function effectively

 without imposing some orderly structure on the course of its proceedings.”

 Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).

       The Eleventh Circuit has established a two-step process for deciding a

 motion to dismiss for failure to exhaust administrative remedies:

       First, the court looks to the factual allegations in the defendant’s
       motion to dismiss and those in the plaintiff’s response, and if they
       conflict, takes the plaintiff’s version of the facts as true. If, in that
       light, the defendant is entitled to have the complaint dismissed for
       failure to exhaust administrative remedies, it must be
       dismissed…If the complaint is not subject to dismissal at the first
       step, where plaintiff’s allegations are assumed to be true, the court
       then proceeds to make specific findings in order to resolve the
       disputed factual issues related to exhaustion. The defendants bear
       the burden of proving that the plaintiff has failed to exhaust his
       available administrative remedies. Once the court makes findings
       on the disputed issues of fact, it then decides whether under those
       findings the prisoner has exhausted his available administrative
       remedies.

 Turner v. Burnside, 541 F.3d 1077, 1082-83 (11th Cir. 2008).

       The Florida legislature delegated to FDOC the establishment of

 administrative remedies for aggrieved inmates. Chandler, 379 F.3d at 1287.

 FDOC created a three-step grievance process. To exhaust it, a prisoner must

 (1) file an informal grievance to the responsible staff member, (2) file a formal

 grievance with the warden’s office; and (3) appeal the formal grievance to the

 Secretary of the FDOC. Id. at 1288.




                                          8
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 9 of 24 PageID 2171




       West attached to his Fourth Amended Complaint a printout of his appeal

 records during his incarceration. (Doc. 213-1). The records log dozens of

 grievance appeals beginning in 2010.        West also attached 5 informal

 grievances, 13 formal grievances, 15 secretary-level appeals, and FDOC’s

 responses.   (Doc. 213-1).    Defendants challenge the grievances for not

 addressing the subject matter of this case and not identifying all Defendants.

 They also point out that some grievances and appeals were returned without

 action due to procedural defects.

       After carefully reviewing the grievances, the Court finds that West

 exhausted his administrative remedies as to his medical care, being required

 to sit on an upside-down garbage can, and being ordered to carry a 75-pound

 bag of vegetables.   While the grievances sometimes stray from the issues

 complained of here, they provided FDOC fair notice that West considered his

 medical treatment and working conditions unconstitutional. That remains

 true even if the Court disregards the grievances and appeals that were

 returned without action due to procedural defects. For example, Grievance No.

 15-6-32735 complained of constant knee pain and requested additional medical

 treatment. Grievance Nos. 15-6-30011, 15-6-30017 and 15-6-29606 complained

 that West’s working conditions caused him pain and violated his medical

 passes. And Grievance No. 15-6-29582 centers on West’s July 27 injury while

 working in food service. West appealed all five of these grievances to the




                                       9
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 10 of 24 PageID 2172




  secretary level. Finally, West need not have identified all Defendants in his

  grievances.    PLRA does not impose a “name all defendants” requirement.

  Jonse v. Bock, 549 U.S. 199, 217 (2007).

        Given    the   purpose   of   administrative   exhaustion—"to     put   the

  administrative authority on notice of all issues in contention and to allow the

  authority an opportunity to investigate those issues”—the Court finds that

  West satisfied the PLRA’s pre-suit conditions. Chandler, 379 F.3d at 1287.

  There is one exception. In his claims against Gilbreath and Schultz, West

  vaguely alleges he was required to return to work after being given a bed-rest

  pass. West does not identify who made him return to work, so it is unclear

  whether his claims against Gilbreath and Schultz are based on that allegation.

  Regardless, he did not mention this claim in his grievances. So to the extent

  West claims liability based on his return to work in violation of a bed-rest pass,

  that claim was not exhausted.

        B. Pleading Sufficiency

        West accuses Defendants of violating his rights under the Eighth

  Amendment to be free from cruel and unusual punishment. Specifically, he

  alleges deliberate indifference to his serious medical needs and conditions of

  confinement.

        Only officials who personally participate in constitutional violations may

  be liable under § 1983. Coleman v. Bowden, 797 F. App’x 422, 427 (11th Cir.




                                         10
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 11 of 24 PageID 2173




  2019). Three Defendants did not personally participate in any of West’s alleged

  constitutional violations and can thus be dismissed at the outset. Julie Jones—

  whom West sued in her individual capacity—is the former Secretary of the

  FDOC.4 West does not allege any facts suggesting that Jones had knowledge

  of his medical treatment or working conditions, or that she directed his

  treatment in any way.            Kathy Conner and Kara Williams were FDOC

  employees whose sole participation in the alleged facts was reviewing and

  responding to West’s grievances and appeals. Denying grievances, without

  more, does not support liability under § 1983. Id.; see also Lee v. Mich. Parole

  Bd., 104 F. App’x 490, 493 (6th Cir. 2004) (“Section 1983 liability may not be

  imposed simply because a defendant denied an administrative grievance or

  failed to act based upon information contained in a grievance.”). Thus, the

  claims against Jones, Conner, and Williams—Counts 1, 2, and 9-12—are

  dismissed.

             1.   Deliberate Indifference to Serious Medical Need

         “To prevail on a claim of deliberate indifference to serious medical need

  in violation of the [Eighth] Amendment, a plaintiff must show: ‘(1) a serious

  medical need; (2) the defendant['s] deliberate indifference to that need; and (3)

  causation between that indifference and the plaintiff's injury.” Youmans v.



  4Current secretary Mark Inch was not substituted for Jones under Federal Rule of Civil
  Procedure 25(d) because Rule 25(d) only applies to a party sued in his or her official capacity.




                                                11
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 12 of 24 PageID 2174




  Gagnon, 626 F.3d 557, 563 (11th Cir.2010) (quoting Mann v. Taser Int'l, Inc.,

  588 F.3d 1291, 1306–07 (11th Cir. 2009)).

        In the Eleventh Circuit, “[a] serious medical need is ‘one that has been

  diagnosed by a physician as mandating treatment or one that is so obvious that

  a lay person would easily recognize the necessity for a doctor’s attention.’”

  Shaw v. Allen, 701 F. App’x 891, 893 (11th Cir. 2017) (quoting Farrow v. West,

  320 F.3d 1235, 1243 (11th Cir. 2003)). West alleges his medical conditions—

  listed above—constitute a serious medical need because they were painful.

  (Doc. 212 at 6, ¶ 30; Doc. 220 at 3). “Severe pain that is not promptly or

  adequately treated can…constitute a serious medical need depending on the

  circumstances.”   Melton v. Abston, 841 F.3d 1207, 1222 (11th Cir. 2016).

  Interpreting West’s allegations in a light most favorable to him, the Court finds

  he plausibly alleged a serious medical need.

        Next, West must plausibly allege that each Defendant was deliberately

  indifferent to his serious medical need.     Deliberate indifference has three

  components: “(1) subjective knowledge of a risk of serious harm; (2) disregard

  of that risk; (3) by conduct that is more than mere negligence.” Bingham v.

  Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011) (internal quotation marks

  omitted). “Conduct that is more than mere negligence includes: (1) grossly

  inadequate care; (2) a decision to take an easier but less efficacious course of




                                         12
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 13 of 24 PageID 2175




  treatment; and (3) medical care that is so cursory as to amount to no treatment

  at all.” Id.

        Mere medical malpractice or “a simple difference in medical opinion

  between the prison’s medical staff and the inmate as to the latter’s diagnosis

  or course of treatment does not support a claim of deliberate indifference.”

  Melton, 841 F.3d at 1224. Nor does the exercise of medical judgment by a care

  provider. Hernandez v. Sec’y Fla. Dep’t of Corr., 611 F. App’x 582, 584 (11th

  Cir. 2015).    “When a prisoner has received medical attention, courts are

  reluctant to second-guess medical judgments even if there is a dispute over the

  adequacy of treatment.” Brennan v. Headley, 807 F. App’x 927, 935 (11th Cir.

  2020). “Rather, medical treatment violates the Eighth Amendment only when

  it is so grossly incompetent, inadequate, or excessive as to shock the conscience

  or to be intolerable to fundamental fairness.” Id. (cleaned up).

        In evaluating claims of deliberate indifference, courts must judge each

  defendant separately and based on what that person knew. Melton, 841 F.3d

  at 1224.

                  a. Dr. Carmello Berrios (Count 4)

        Berrios has not appeared in this case and thus has not moved to dismiss

  Count 4. But since West is proceeding in forma pauperis, the Court will review

  whether Count 4 states a claim on which relief can be granted. See 28 U.S.C.

  § 1915(e)(2) (“the court shall dismiss the case at any time if the court




                                         13
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 14 of 24 PageID 2176




  determines that…(B) the action…(ii) fails to state a claim on which relief may

  be granted”).

        On June 11, 2015, Berrios examined West and diagnosed him with

  osteoarthritis, degenerative joint disease, and chronic knee pain. Berrios gave

  West ibuprofen, analgesic balm, and a cane, ordered x-rays of his knee, and

  gave him passes to limit his activity. When West told Berrios that Gilbreath

  was not honoring the restricted activity passes, Berrios said, “I have written

  all the passes authorized by the FDOC.” (Doc. 213 at 25). On June 24, 2015,

  Berrios told West that further treatment was “out of the question.” (Doc. 213

  at 26).

        Berrios did not deny West medical treatment. And contrary to West’s

  conclusory allegation, Berrios’s medical care was not so cursory as to amount

  to no care at all. Rather, West’s allegations demonstrate that Berrios exercised

  his medical judgment and instituted a treatment plan. West wanted more

  extensive treatment, but a difference in medical opinion does not give rise to a

  claim for deliberate indifference. “[A]s Estelle teaches, the question of whether

  government actors should have employed additional diagnostic techniques or

  forms of treatment ‘is a classic example of a matter for medical judgment’ and

  therefore not an appropriate basis for grounding liability under the Eighth

  Amendment.” Adams v. Poag, 61 F.3d 1537, 1545 (11th Cir. 1995) (quoting

  Estelle v. Gamble, 429 U.S. 97, 107 (1976)). The Court is guided by Estelle here




                                         14
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 15 of 24 PageID 2177




  and in deciding the remaining medical deliberate indifference claims. Count 4

  is dismissed.

                  b. Karen Blankenship (Count 5)

        West’s claim against Blankenship stems from two days in June 2015. On

  June 25, Blankenship saw West to discuss his recent x-ray and determine a

  treatment plan.     During the visit, West requested further testing and

  evaluation, but Blankenship did not order any. That shows a difference in

  medical opinion, not deliberate indifference.

        On June 29, 2015, Blankenship declined to examine or treat West when

  he sought care for his June 27 fall because she thought West was lying about

  the accident. West explained in a grievance attached to the Fourth Amended

  Complaint that Blankenship “really believed that [he] was lying about being

  hurt in foodservice because there was no documentation in [his] medical

  jacket.”   (Doc. 213-1 at 32).   Thus, Blankenship did not have subjective

  knowledge of a serious medical need on June 29. While Blankenship’s disbelief

  might support a claim of negligence or medical malpractice, it is not deliberate

  indifference. Count 5 is dismissed.

                  c. Dr. Howard Wetterer (Count 6)

        Wetterer examined West’s knee on August 13, 2015. West wanted more

  diagnostic testing and medication, but Wetterer declined.         West filed a

  grievance requesting an MRI. In response, Wetterer affirmed his assessment,




                                        15
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 16 of 24 PageID 2178




  noting that previous x-rays showed mild arthritis. (Doc. 213-1 at 40). These

  allegations demonstrate that Wetterer exercised his medical judgment and

  formed an opinion that was different than West’s. That does not amount to

  deliberate indifference. Count 6 is dismissed.

                 d. Bonnie LaRosa (Count 7)

        LaRosa saw West twice in 2015. On June 27, 2015, West rated his knee

  pain at a 10/10. LaRosa offered ibuprofen and an analgesic balm but rejected

  West’s request for further diagnostic testing, orthopedic appliances, and pain

  medication.    Then on August 13, 2015, West saw LaRosa with difficulty

  walking and a swollen knee. LaRosa examined West and determined the

  bandage was too tight. LaRosa’s exercise of medical judgment, even if West

  disagreed with it, did not demonstrate deliberate indifference. Count 7 is

  dismissed.

                 e. Dr. Ronald Hemphill (Count 8)

        Hemphill saw West twice in 2015.       On October 14, 2015, Hemphill

  examined West, ordered x-rays of his knee and foot (but not his back), and gave

  West painkillers. Hemphill saw West again on November 21, 2015. West’s

  only allegation from that visit is that Hemphill denied West’s request to see a

  specialist and receive more examination and testing. Hemphill’s refusal to

  offer West’s preferred course of treatment was not deliberate indifference.

  Count 8 is dismissed.




                                        16
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 17 of 24 PageID 2179




                 f. Wexford Health Sources, Inc. (Count 3)

        Wexford is a private company that provided healthcare to inmates at

  Charlotte Correctional under contract with FDOC.         As such, Wexford “is

  treated as a municipality for purposes of § 1983 claims.” Brennan v. Headley,

  807 F. App’x 927, 937 (11th Cir. 2020). Wexford can only be liable if “the

  alleged constitutional harm is the result of a custom or policy.” Id. “A policy

  is a decision that is officially adopted by the municipality, or created by an

  official of such rank that he or she could be said to be acting on behalf of the

  municipality, and a custom is a practice that is so settled and permanent that

  it takes on the force of law.” Id. (cleaned up).

        West alleges he did not receive his desired medical treatment from

  Berrios, Blankenship, LaRosa, and Wetterer because Wexford and FDOC

  would not authorize it. He claims that Berrios and Blankenship told him

  Wexford and FDOC restricted non-emergency care. Wexford argues West has

  not met his burden of proof that an offending policy or custom exists. But that

  argument is premature. At this stage, West merely needs to allege facts that

  make the existence of such a policy or custom plausible. West has done so.

        Having found that West adequately alleged a policy or custom, the Court

  must decide whether the policy or custom plausibly caused a constitutional

  deprivation. West oversteps a bit by alleging that “WEXFORD’s blanket denial

  of WEST’s medically necessary evaluation” left his injuries “untreated.” (Doc.




                                          17
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 18 of 24 PageID 2180




  213 at 23).   That does not comport with West’s more specific allegations.

  Wexford employees evaluated West multiple times and provided West ongoing

  treatment. However, West has plausibly alleged that a policy of restricting

  non-emergency medical treatment tied the hands of Wexford employees,

  prevented West from receiving more intensive treatment, and left him in

  severe pain. The Court finds West’s allegations sufficient to state a claim

  against Wexford for deliberate indifference.

        The Court’s ruling on this point is not inconsistent with dismissal of the

  claims against the individual Wexford employees. Monell liability can exist

  even if no employee is individually liable. Barnett v. MacArthur 956 F.3d 1291,

  1301 (11th Cir. 2020). “Situations may arise where the combined actions of

  multiple officials or employees may give rise to a constitutional violation,

  supporting municipal liability, but were no one individual’s actions are

  sufficient to establish personal liability for the violation.” Id. (quoting Fairley

  v. Luman, 281 F.3d 913, 917 (9th Cir. 2002)). The Court dismisses West’s

  claims against the individual employees because West did not plausibly allege

  that they had the requisite state of mind. That pleading failure does not

  undermine West’s claim against Wexford.

           2.   Deliberate Indifference to Conditions of Confinement




                                          18
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 19 of 24 PageID 2181




        The requirements of an Eighth Amendment claim based on deliberate

  indifference to conditions of confinement are similar to those for medical

  indifference. A plaintiff must satisfy objective and subjective criteria:

        Under the objective component, the plaintiff must demonstrate “a
        substantial risk of serious harm.” [Farmer v. Brennan, 511 U.S.
        825, 834 (1994)]…Under the subjective component, the plaintiff
        must prove “the defendants’ deliberate indifference” to that risk of
        harm by making three sub-showings: “(1) subjective knowledge of
        a risk of serious harm; (2) disregard of that risk; (3) by conduct that
        is more than mere negligence.” [Lane v. Philbin, 835 F.3d 1302,
        1307 (11th Cir. 2016)].

  Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020).

        West’s conditions-of-confinement claims are based on allegations that

  prison officials ignored his medical passes.      Berrios diagnosed West with

  osteoarthritis, degenerative joint disease, and chronic knee pain and

  implemented a treatment plan that included limitations on certain physical

  activities. The Court finds it plausible that an official’s disregard of West’s

  prescribed limitations could create a substantial risk of serious harm. See

  Shaw, supra (“A serious medical need is ‘one that has been diagnosed by a

  physician as mandating treatment or one that is so obvious that a lay person

  would easily recognize the necessity for a doctor’s attention.’”).

                 a. James Licata (Count 13)

        West sued Licata for assigning him to work in food service and denying

  two grievances. West does not allege that Licata knew of West’s medical




                                          19
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 20 of 24 PageID 2182




  conditions and limitations when he assigned West to food service. On June 30,

  2015, West filed a grievance requesting a different work assignment. Licata

  denied the grievance because West was already scheduled to see the

  Institutional Classification Team about a job change. On July 15, 2015, West

  filed a grievance against Spratt for making him sit on an upside-down garbage

  can and chop vegetables. Licata denied the grievance because it accused Spratt

  of retaliating against him but did not identify any action that could be

  considered retaliation.   (Doc. 213-1 at 55).     These allegations do suggest

  deliberate indifference. Count 13 is dismissed.

                 b. Robert Gilbreath (Count 14)

        West sues Gilbreath for ignoring West’s medical passes and requiring

  West to sit on an upside-down garbage can and chop vegetables. West claims

  Gilbreath told him, “If you don’t have a bed rest, lay-in pass, you will work or

  go to confinement for refusing to work” and “I don’t care about your passes or

  cane.” (Doc. 213 at 52). But West does not allege that Gilbreath actually made

  him work while a bed rest pass was in effect. And even if he did, West did not

  exhaust his administrative remedies for such a claim. What is more, sitting

  on an upside-down garbage can did not violate the limitations enumerated in

  West’s medical passes: “Light duty, restricted activity, no standing over 15

  minutes, no bending, pulling, or pushing, no lifting over 15 pounds, and the

  use of a cane.” (Doc. 213 at 53). Because West does not allege that Gilbreath




                                        20
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 21 of 24 PageID 2183




  made him do anything in violation of his medical passes, Count 14 fails to state

  a claim.

                  c. Sabrina Schultz (Count 15)

        Like Berrios, Schultz has not appeared in this case and thus has not

  moved to dismiss Count 15. But the Court will review whether Count 15 states

  a claim on which relief can be granted. See 28 U.S.C. § 1915(e)(2), supra.

        West’s claim against Schultz stems from June 27, 2015, when Schultz

  told him to sit on a garbage can and chop vegetables, then told him to carry a

  75-pound bag of vegetables.      West reminded Schultz that he was cane-

  dependent and was not supposed to lift more than 15 pounds, but to no avail.

  Schultz threatened West with confinement if he refused.            When West

  attempted to lift the bag, he fell and exacerbated his preexisting injuries. The

  Court finds these allegations sufficient to state a claim for deliberate

  indifference.

                  d. Diann Spratt (Count 16)

        West alleges that Spratt regularly required him to sit on a garbage can

  instead of a chair and carry 75-pound bags of vegetables, and that Spratt

  threatened to place West in confinement if he refused. West also alleges that

  Spratt knew he was cane-dependent and limited to lifting no more than 15

  pounds.    Ordering West to exceed his prescribed limitations created a




                                        21
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 22 of 24 PageID 2184




  substantial risk of serious harm.     West has stated a claim for deliberate

  indifference against Spratt.

        C. Qualified Immunity

        The FDOC Defendants raise the defense of qualified immunity, which

  protects government officials from civil liability. Howard v. Memnon, 572 F.

  App’x 692, 696 (11th Cir. 2014). “To claim qualified immunity, a defendant

  must first show he was performing a discretionary function.” Id. “The burden

  then shifts to the plaintiff to show that: (1) the defendant violated a

  constitutional right; and (2) the right was clearly established at the time of the

  violation.” Id. A right is “clearly established” if a reasonable person would

  have known about it.

        The allegations in the Fourth Amended Complaint establish that Schultz

  and Spratt were acting within their discretionary authority when they directed

  West’s work in his food service assignment at Charlotte Correctional. The

  burden thus shifts to West to show violation of a clearly established

  constitutional right. The Court found above that Schultz and Spratt violated

  the Eighth Amendment by ordering him to carry 75-pound bags of vegetables

  against doctor’s orders. The Court also finds that ordering West to greatly

  exceed the lifting limitations prescribed by Dr. Berrios was so obviously wrong

  that any reasonable official would have known it violated the Constitution.

  Thus, Schultz and Spratt are not shielded by qualified immunity—at least not




                                         22
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 23 of 24 PageID 2185




  at this stage of the case. After further development of the facts, this issue can

  be addressed at the summary judgment stage.

        Accordingly, it is now

        ORDERED:

        1. The Wexford Defendants’ Omnibus Motion to Dismiss Fourth

           Amended Complaint (Doc. 214) is GRANTED in part and DENIED

           in part.

        2. Defendant Secretary Mark Inch’s Motion to Dismiss Fourth Amended

           Complaint (Doc. 215) is GRANTED.

        3. The Department Defendants’ Omnibus Motion to Dismiss Fourth

           Amended Complaint (Doc. 216) GRANTED in part and DENIED

           in part.

        4. Defendant Robert Gilbreath’s Motion to Dismiss Fourth Amended

           Complaint (Doc. 217) is GRANTED.

        5. Counts 1, 2, and 4-14 are DISMISSED.

        6. The Clerk is DIRECTED to terminate all Defendants except Wexford

           Health Sources, Inc., Sabrina Schultz, and Diann Spratt.

        7. Wexford and Spratt must answer the Fourth Amended Complaint on

           or before February 11, 2021. The Court will address service of

           process on Schultz in a separate order.




                                         23
Case 2:16-cv-00694-SPC-NPM Document 237 Filed 01/28/21 Page 24 of 24 PageID 2186




        DONE and ORDERED in Fort Myers, Florida on January 28, 2021.




  Copies: All Parties of Record




                                       24
